EX-7g AMENDMENT NO. 14 to the VARIABLE ANNUITY GMIB REINSURANCE AGREEMENT Effective March 1, 2005 Between JACKSON NATIONAL LIFE INSURANCE COMPANY (“CEDING COMPANY”) and ACE TEMPEST LIFE REINSURANCE LTD. (“REINSURER”) EffectiveSeptember 28, 2009, this Amendment is hereby attached to and becomes a part of the above-described Reinsurance Agreement.It is mutually agreed that the Agreement will be amended to include new investment funds, to show fund mergers, to add new Guaranteed Minimum Death Benefit forms that were effective retroactively from 10/6/2008 to 4/5/2009 and to add the Reduced Administration Charge Endorsement that is effective 9/28/2009. To effect these changes, the following provision of this Agreement is hereby amended: § Schedule B-1, Contracts Subject to this Reinsurance Agreement, amendment # 12, is hereby replaced by the attached Schedule B-1. § Schedule B-2,Subaccounts Subject to this Reinsurance Agreement, amendment # 12, is hereby replaced by the attached Schedule B-2. § Schedule D, QUARTERLY REINSURANCE PREMIUM RATE, Amendment # 13,is hereby replaced by the attached Schedule D. Jackson National Life Insurance CompanyACE Tempest Life Reinsurance Ltd. ByLisa C. Drake_ ByHuan Tseng_ Name _Lisa C. Drake_ Name Huan Tseng Title_SVP & Chief Actuary_ TitleSVP & Chief Pricing Officer Date9/29/2009Date 9/24/09 SCHEDULE B-1 ANNUITY CONTRACTs Subject to this Reinsurance Agreement Perspective II and Fifth Third Perspective II · VA220 is an individual flexible premium variable and fixed annuity · VA220G is a group flexible premium variable and fixed annuity · This product has two Contract options: · Separate Account Investment Division option and · Fixed Account Option. A) Separate Account Investment Division Option · This option allows the Owner to allocate Premiums and earnings to one or more Investment Divisions of the Separate Account. · Separate Account I is used for this Contract. · The Separate Account invests in shares of one of the corresponding Series of the underlying fund of the JNL Series Trust and JNL Variable Fund LLC (see Schedule B-2). B) Guaranteed Minimum Income Benefits Form Number*Policy Description 7454 FutureGuard effective 10/4/2004 7485 FutureGuard effective 5/2/2005 7485A WA FutureGuard for Washington State effective 1/17/2006 7485A WA Unisex FutureGuard for Washington State effective 1/17/2006 7524 6% Roll-up GMIB with Annual Reset, effective 12/3/2007 7524A WA 6% Roll-up GMIB with Annual Reset for Washington state, effective 12/3/2007 7524 A WA Unisex 6% Roll-up GMIB with Annual Reset for Washington state, effective 12/3/2007 7551 6% Roll-up GMIB with Annual Reset & No Cap, effective10/6/2008 7551A WA 6% Roll-up GMIB with Annual Reset & No Cap, effective10/6/2008 for Washington state 7551A WA Unisex 6% Roll-up GMIB with Annual Reset & No Cap, effective10/6/2008 for Washington state C) Optional Benefits Form Number*Policy Description 7360Earnings Protection Benefit effective 10/4/2004 7461Death Benefit Option (4% Rollup) effective 10/4/2004 7476Death Benefit Option (4% Rollup) effective 5/2/2005 7463Death Benefit Option (5% Rollup) effective 10/4/2004 7475Death Benefit Option (5% Rollup) effective 5/2/2005 7470Death Benefit Option (HAV) effective 10/4/2004 7512Death Benefit Option (HAV) effective 1/16/2007 7462Death Benefit Option (Comb HAV and 4% Rollup) effective 10/4/2004 7479Death Benefit Option (Comb HAV and 4% Rollup) effective 5/2/2005 7464Death Benefit Option (Comb HAV and 5% Rollup) effective 10/4/2004 7478Death Benefit Option (Comb HAV and 5% Rollup) effective 5/2/2005 7513Death Benefit Option (Comb HAV and 5% Rollup) effective 1/16/2007 7557Death Benefit Option (5% Rollup) effective 10/6/2008 7559Death Benefit Option (6% Rollup) effective 10/6/2008 7556Death Benefit Option (HQV) effective 10/6/2008 7558Death Benefit Option (Comb HQV and 5% Rollup) effective 10/6/2008 7560Death Benefit Option (Comb HQV and 6% Rollup) effective 10/6/2008 7603Death Benefit Option (HQV) effective 10/6/2008 7604Death Benefit Option (5% Rollup) effective 10/6/2008 7605Death Benefit Option (Comb HQV and 5% Rollup) effective 10/6/2008 7606Death Benefit Option (6% Rollup) effective 10/6/2008 7607Death Benefit Option (Comb HQV and 6% Rollup) effective 10/6/2008 7595Death Benefit Option (HQV) effective 4/6/2009 7596Death Benefit Option (5% Rollup) effective 4/6/2009 7598Death Benefit Option (6% Rollup) effective 4/6/2009 7597Death Benefit Option (Comb HQV and 5% Rollup) effective 4/6/2009 7599Death
